                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF WISCONSIN



    WELLS VEHICLE ELECTRONICS, L.P.,

          PLAINTIFF,                                        CIV. NO. _________

                 V.
                                                            JURY TRIAL DEMANDED
    INFLOW TECHNOLOGY, LLC and
    COMPUTER AIDED TECHNOLOGY, LLC,

          DEFENDANTS.


                                            COMPLAINT

         Plaintiff Wells Vehicle Electronics, L.P., for its Complaint against Defendants, InFlow

Technology, LLC and Computer Aided Technology, LLC, states and alleges as follows:

                                             OVERVIEW

         1.     This action arises out of an contract between Wells and Defendants pursuant to

which Defendants would install and provide training for a Product Lifecycle Management

software system.

         2.     The agreement between the parties was memorialized in a document entitled

the “ENOVIA Phase I Implementation Statement of Work” that was effective on or about

August 16, 2016 (the “PLM Agreement”). * Pursuant to the PLM Agreement, Wells paid

Defendants over $300,000.




*
 The PLM Agreement is incorporated by reference herein, but is not attached as an exhibit solely
to avoid disclosing confidential information.



           Case 2:19-cv-01026-WED Filed 07/18/19 Page 1 of 10 Document 1
        3.      The project, however, was fraught with problems which Defendants were unable

to correct, in plain breach of their warranty to perform the work in a “competent and

workmanlike manner.”

        4.      Despite Defendants’ breach, they have refused to fulfill their agreed remedy to

“refund the fees paid by Client.” By this action, Wells seeks to enforce its warranty rights and

recover for its other damages resulting from Defendants’ breach.

                                                 PARTIES

        5.      Wells is a Delaware limited partnership registered to do business the state of

Wisconsin and has its principal place of business in Fond du Lac, Wisconsin.

        6.      Wells has two partners: (a) Wells Vehicle Electronics Holdings Corp. (“Wells

Holdings”), a Delaware corporation; and (b) Wells Vehicle Electronics GP LLC, a Delaware

limited liability company whose sole partner is Wells Holdings.

        7.      The principal place of business of Wells Holdings is Delaware.

        8.      InFlow is an Illinois limited liability company. All of InFlow’s members are citizens

of either Illinois or Florida. InFlow’s principal place of business is in Buffalo Grove, Illinois.

        9.      CATI is an Illinois limited liability company. All of CATI’s members are citizens of

Illinois. CATI’s principal place of business is in Buffalo Grove, Illinois.

        10.     InFlow is a wholly owned subsidiary of CATI and may be considered a single

economic entity, collectively referred to as “Defendants.”

//

//

//


                                                    2

          Case 2:19-cv-01026-WED Filed 07/18/19 Page 2 of 10 Document 1
                                        JURISDICTION AND VENUE

        11.     Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332.

        12.     Complete diversity exists because Wells is a citizen of Delaware and Defendants

are citizens of Illinois and Florida.

        13.     The amount in controversy exceeds $75,000.

        14.     Venue is properly established in this District pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events giving rise to Wells’ claims occurred in this District.

                                         GENERAL ALLEGATIONS

        15.     Wells designs, manufactures, packages, markets, and distributes automotive

engine performance components for the original equipment and replacement markets.

        16.     Defendants provide consulting, software product management, software

engineering, manufacturing, training, technical support, and implementation services.

        17.     The PLM Agreement entered into by Wells and Defendants set forth the parties’

obligations related to the “ENOVIA Phase I Project” (the “Project”).

        18.     Pursuant to the PLM Agreement, Defendants agreed to install, configure, and

implement ENOVIA PLM software into Wells’ internal network. Defendants also agreed to

provide user training and end user support to Wells’ employees in order to facilitate the

transition to the ENOVIA PLM software.

        19.     Defendants’ Warranty Policy, applicable to the PLM Agreement, provides in

pertinent part:

          Computer Aided Technology, LLC, MCAD Technologies, and or InFlow
          Technology, LLC., (CATI) warrants that its Services will be performed in a
          competent and workmanlike manner in accordance with applicable industry
          standards.

                                                  3

          Case 2:19-cv-01026-WED Filed 07/18/19 Page 3 of 10 Document 1
           CATI shall, as Client’s exclusive remedy and CATI’s sole liability hereunder, (i) re-
           perform any part of the Services not performed in compliance with the
           foregoing warranties brought to its attention in writing in reasonable detail
           promptly after that part of the Services was performed and, (ii) if CATI
           determines that it is unable to comply with such warranty as to a portion of the
           Services, refund the fees paid by Client for that portion of the Services.
           […]
           CATI’s exclusive remedy for any claim arising out of this Agreement for which
           another remedy is not provided in this Statement of Work shall be for CATI, upon
           written notice, to use commercially reasonable efforts to cure the breach at its
           expense, and, if such cure is not effected in a reasonable time, to refund the fees
           paid to CATI for the Services related to the breach.”


          20.   Defendants began installation and implementation of the ENOVIA PLM software

pursuant to the PLM Agreement on or about August 26, 2016.

          21.   Issues arose with the ENOVIA PLM software soon after Defendants began to

install and implement the software, including issues related to malfunctioning of the login,

search, display, check-in and check-out functions and unsuccessful data migration, among other

issues.

          22.   Wells made numerous service requests. However, although Defendants

attempted to correct the numerous issues and re-perform their obligations under the PLM

Agreement over a period of approximately two years, Defendants were never able to

successfully implement the ENOVIA PLM software or resolve the numerous functionality issues.

           23. Wells paid Defendants a total of $315,264.39 for the invoices listed below

 pursuant to the PLM Agreement:

//

//



                                                   4

           Case 2:19-cv-01026-WED Filed 07/18/19 Page 4 of 10 Document 1
          Invoice Date                Invoice No.                  Amount

          August 26, 2016             16-7284                      $138,146.16

          August 27, 2016             16-7284 FINAL                 138,146.16

          June 6, 2017                R17-5655                     $ 38,972.07



       24.    After Defendants’ two years of attempts to implement the ENOVIA software and

meet their obligations under the PLM Agreement, Wells terminated the PLM Agreement on

September 21, 2018.

       25.    On January 4, 2019, counsel for Wells sent a letter to Justin Webster, Vice

President of InFlow, seeking refund of the $315,264.39 paid by Wells to Defendants pursuant to

the remedy provision in Defendants’ Warranty Policy.

       26.    Defendants refused Wells’ demand for repayment, in whole or in part.

       27.    Defendants are in breach of their agreements that “Services will be performed in

a competent and workmanlike manner in accordance with applicable industry standards” and

to “refund fees paid” when services are not performed in compliance with applicable industry

standards.

       28.    Wells has sustained damages as a result of Defendants’ failure to successfully

implement the ENOVIA software and refusal to refund the amount paid by Wells under the PLM

Agreement, which Wells has estimated to be $315,264.39.

//

//




                                                5

        Case 2:19-cv-01026-WED Filed 07/18/19 Page 5 of 10 Document 1
                                            COUNT I
                                     BREACH OF CONTRACT
                                    (Against All Defendants)

       29.     Wells incorporates by reference herein its allegations contained in paragraphs 1

through 28.

       30.     Wells and Defendants entered into a valid and binding agreement.

       31.     Wells has complied with all terms and conditions of the PLM Agreement and has

performed all of its obligations thereunder.

       32.     Defendants breached the PLM Agreement by failing to successfully implement

the ENOVIA PLM software as agreed.

       33.     Defendants’ breach was material.

       34.     As a result of Defendants’ breach of the PLM Agreement, Wells has suffered

financial loss and other damages.

                                           COUNT II
                                    BREACH OF WARRANTY
                                    (Against All Defendants)

       35.     Wells incorporates by reference herein its allegations contained in paragraphs 1

through 28.

       36.     Defendants expressly assured performance in a competent and workmanlike

manner in accordance with applicable industry standards.

       37.     Wells relied on Defendants’ assurance of performance in a competent and

workmanlike manner in accordance with applicable industry standards. Defendants’ assurance

induced Wells to enter into the PLM Agreement.




                                               6

         Case 2:19-cv-01026-WED Filed 07/18/19 Page 6 of 10 Document 1
       38.     Defendants’ performance was deficient and non-compliant with the

requirements of the PLM Agreement, and continues to be defective and non-compliant to the

present time, as described above.

       39.     Defendants breached the express warranty and the PLM Agreement by failing to

successfully perform under the PLM Agreement, by providing services that were defective

and/or did not conform to all specifications and requirements of the PLM Agreement, and by

failing to cure the defects.

       40.     As a result of Defendants’ breach of express warranty, Wells has suffered

financial loss and other damages.

                                         COUNT III
       UNDER WIS. STAT. § 402.719(2) - FAILURE OF WARRANTY’S ESSENTIAL PURPOSE
                                  AND COMMON LAW
                                (Against All Defendants)

       41.     Wells incorporates by reference herein its allegations contained in paragraphs 1

through 28.

       42.     After Wells discovered Defendants’ failure to successfully implement the ENOVIA

PLM software under the PLM Agreement, Wells repeatedly requested that Defendants honor

their contractual obligations and cure the defects.

       43.     Notwithstanding Wells’ repeated requests, Defendants have failed to

successfully implement the ENOVIA PLM software and cure the defects in their performance

under the PLM Agreement, which has resulted in Wells’ inability to use the ENOVIA PLM

software.

       44.     Notwithstanding Defendants’ attempts to implement the ENOVIA software and

cure the defects in their performance, Defendants have failed to successfully implement the

                                                7

         Case 2:19-cv-01026-WED Filed 07/18/19 Page 7 of 10 Document 1
ENOVIA PLM software and have failed to operate in conformance with the warranty after a

lengthy and reasonable opportunity to cure the defects.

       45.    As a direct and proximate result of Defendants’ failure to cure the ongoing and

varied defects in their performance, Wells has suffered economic and other damages.

       46.    As a further result of Defendants’ failure to cure the defects in their

performance, any limited remedy offered by Defendants has failed of its essential purpose, and

Wells is entitled to recover all damages allowable under the Uniform Commercial Code and the

common law, including but not limited to incidental and consequential damages,

notwithstanding any contrary provision in any contract between Wells and Defendants.

       47.    Any purported disclaimer of incidental or consequential damages by Defendants

is unconscionable and not enforceable.

                                        COUNT IV
               UNDER WIS. STAT. § 402.608(1) – REVOCATION OF ACCEPTANCE
                                   AND COMMON LAW
                                 (Against All Defendants)

       48.    Wells incorporates by reference herein its allegations contained in paragraphs 1

through 28.

       49.    Wells accepted the ENOVIA PLM software and Defendants’ performance without

discovering the defects due to both the difficulty of discovering the defects before acceptance

and Defendants’ assurance that it would implement the software in conformance with industry

standards; and, after discovering the defects, on the reasonable assumption that Defendants

would cure the defects causing nonconformity, which Defendants have not seasonably cured.

       50.    The condition of the ENOVIA PLM software has not substantially changed in any

manner not caused by the defects.

                                                8

         Case 2:19-cv-01026-WED Filed 07/18/19 Page 8 of 10 Document 1
       51.     Prior to notifying Defendants that it was terminating the contract and revoking

acceptance, Wells undertook continuous efforts to allow Defendants to cure the defects.

       52.     The defects and continuing malfunction of the software have substantially

impaired the value of the software, rendering it effectively useless to Wells.

                                        COUNT V
                          UNDER WIS. STAT. § 402.711 – RESCISSION
                                   AND COMMON LAW
                                 (Against All Defendants)

       53.     Wells incorporates by reference herein its allegations contained in paragraphs 1

through 28.

       54.     As a result of its justifiable revocation of acceptance of the ENOVIA PLM

software and Defendants’ performance, Wells is entitled to rescind the PLM Agreement and

recover the fees paid by Wells under the PLM Agreement, the difference between the cost of

purchasing and implementing substitute software and the amount paid to Defendants under

the PLM Agreement, and all incidental or consequential damages, less expenses saved in

consequence of Defendants’ breach, if any.

                                       PRAYER FOR RELIEF

               WHEREFORE, Plaintiff, Wells Vehicle Electronic, L.P., prays that the Court enter

judgment in its favor against Defendants, InFlow Technology, LLC and Computer Aided

Technology, LLC, on all counts of its Complaint in an amount to be determined at trial, with pre-

judgment and post-judgment interest, costs, attorneys’ fees and expenses.




                                                9

         Case 2:19-cv-01026-WED Filed 07/18/19 Page 9 of 10 Document 1
                                        JURY TRIAL DEMANDED

           Wells hereby demands a trial by jury for any and all issues triable by a jury.

Dated: July 18, 2019                                     Wells Vehicle Electronics, L.P.


                                                         By:     /s/Paul Olszowka
                                                                 One of Its Attorneys


                                                                Paul Olszowka
                                                                BARNES & THORNBURG LLP
                                                                One North Wacker Drive
                                                                Suite 4400
                                                                Chicago, IL 60606-2833
                                                                Phone: (312) 357-1313
                                                                Facsimile: (312) 759-5646
                                                                paul.olszowka@btlaw.com

14638404




                                                    10

            Case 2:19-cv-01026-WED Filed 07/18/19 Page 10 of 10 Document 1
